Case 9:18-cv-80176-BB Document 488-9 Entered on FLSD Docket 05/08/2020 Page 1 of 9
                                       CONFIDENTIAL




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OFFLORIDA




          IRA KLEIMAN, as the personal            CASE NO.: 9:18-cv-80176-BB
          representative of the Estate of David
          Kleiman, and W&K Info
          Defense Research, LLC,

                 Plaintiffs,

          V.

          CRAIG WRIGHT

                 Defendant.




                                     EXPERT REPORT OF
                                    WILLIAM R. NICHOLSON
                                      DECEMBER 13, 2019
Case 9:18-cv-80176-BB Document 488-9 Entered on FLSD Docket 05/08/2020 Page 2 of 9
                                              CONFIDENTIAL


                               T.        INTRODUCTION AND SCOPE OF OPINION

       1.     I currently serve as the Principal, Partner and Chief Compliance Officer of Heritage Capital

  Group, Inc. I have been retained on behalf of Dr. Craig Wright to provide an opinion on the following two

  issues in this case:

                   i. The financial condition of David A. Kleiman in the years of 2009 through 2013; and

                  ii. Whether David A. Kleiman appears to have had substantial assets in the years of 2009

                         through 2013.

       2.     In conducting my analysis and reaching my opinions contained in this report, I was not assisted

  by anyone. I am compensated at an hourly rate of $450. My compensation for this engagement is not

  contingent on the outcome of this litigation. The total amount of my compensation is not presently known

  because of work yet to be completed, which includes deposition testimony if requested, and testimony at

  trial.

                                II.      BACKGROUND AND QUALIFICATIONS

      3.      As a Principal, Partner and Chief Compliance Officer of Heritage Capital Group, Inc., I am

  closely involved in selling closely-held, privately-owned companies, arranging financing for complex

  transactions and consulting for banks and mortgage bankers.

      4.      I have been involved in the financial industry since 1973 and have worked as a Loan Originator at

 Barnett Mortgage Trust and Barnett Mortgage, Director of Lending at Greenburg Savings, Senior Vice

 President at PNC Bank, Director at Barnett Bank of Florida, Real Estate executive at Nations Bank, Director

 at Bank of America Securities, and manager at Chatsworth Securities. Additionally, I have served as a member

 of four different loan committees and have also worked with loan administration. A CV containing further

 details of my relevant experience can be found at the end of this report.
Case 9:18-cv-80176-BB Document 488-9 Entered on FLSD Docket 05/08/2020 Page 3 of 9
                                             CONFIDENTIAL


                                                   III.    OPINION

      5.       Mr. Kleiman appears to have been in poor financial condition, and it does not appear that he had

  access to any substantial assets in the years of 2010 through 2013.

      6.       Mr. Kleiman’s IRS account transcript for the year ending in 2010 reflects an adjusted gross income

  of $13,105, with $3,755 in taxable income. The transcript for the year ending in 2011 reflects an adjusted gross

  income of $24,495 with a taxable income of $6,465.

      7.       That was a sizable drop in income from the Mr. Kleiman’s 2009 year-end transcripts, which reflects

  $70,125 in adjusted gross income and $40,813 in taxable income. In 2010, it also placed him in an income bracket

  that was only slightly above the poverty level. The federal poverty guidelines for a single-family household in

  2010 were $10,830.

      8.       Further, Mr. Kleiman's credit report reflects a poor credit history with numerous overdue accounts

  and delinquencies. As of June 2013, Mr. Kleiman's:

            a. Home mortgage was over 24 months delinquent;

            b. Three of his credit cards had missed payments; and,

            c. His Comcast account was in collections.

      9.        Additionally, his credit report shows a ‘hard pull’ by Springleaf Holdings, LLC Financial

  (“Springleaf”) on April 22, 2013, which is just four days before Mr. Kleiman's body was found.

      10.      Potential lenders run hard pulls when a potential borrower is requesting funds, and the consumer

  must consent before the potential lender makes the hard pull.

      11.      Mr. Kleiman's credit report does not show that any account was opened in Mr. Kleiman's name,

  which suggests that that his credit request was never approved.

      12.      Springleaf (now operating as One Main Financial) is a subprime lender that offers high rate loans.

      13.      Based on all the above, it is my opinion that Mr. Kleiman appears to have been in very poor

  financial condition, and it does not appear that he had access to any substantial assets in the years of 2009

  through 2013.
Case 9:18-cv-80176-BB Document 488-9 Entered on FLSD Docket 05/08/2020 Page 4 of 9
                                         CONFIDENTIAL



                                           Curriculum Vitae

                                          William R. Nicholson

Mailing Address:   Heritage Capital Group, Inc.
                   4417 Beach Boulevard, Suite 302
                   Jacksonville, FL 32207


    Telephone:

    Education:     University of North Carolina
                   Master of Business Administration - Finance/ Real Estate, 1973
                   One of two in the graduating class of 110 recommended for the PhD track.

                   Wesleyan University
                   B.A. - Political Science, 1968

    Experience:    Heritage Capital Group, Inc.
                   2009-present. Current position: Principal, Partner and Chief Compliance Officer
                   Involved in selling closely held, privately-owned companies, arranging financing for
                   complex transactions and consulting for banks and mortgage bankers. Sale - leaseback
                   expertise.

                   BBX Capital (NYSE: BBX)
                   Member of the Board of Directors of BBX Capital for 16 years. Serves on the Audit and
                   the Compensation Committees, in addition to general board responsibilities related to
                   corporate governance.

                   WRN Financial, www.wrnfinancial.com 2009-
                   present. Current position: President
                   Providing litigation suppo11 to attorneys in real estate banking/finance disputes,
                   investment banking matters and board of directors' governance.

                   BSE Management (Private Equity Fund)
                   2008 - 2009 Head of Due Diligence
                   Managed 7 member due diligence team conducting on-site loan quality of earnings on
                   various Florida and Georgia banks.

                   WRN Financial / Heritage Capital Group
                   2003 - 2008 President of WRN Financial/ Principal at Heritage Capital Group
                   Engaged in executive search for senior bankers, real estate consulting and conducting
                   select real estate assignments through an affiliation with Heritage Capital Group.

                   Chatsworth Securities
                   I /2003 - 8/2003 Manager, Director
                   Worked on entity and project financings for homebuilder and apartment clients of the
Case 9:18-cv-80176-BB Document 488-9 Entered on FLSD Docket 05/08/2020 Page 5 of 9
                                      CONFIDENTIAL


                 firm.

                Bank of America Securities 2000-2002
                Managing Director
                Directed a 15 member team with offices in Charlotte, Chicago, Dallas, Jacksonville and
                Los Angeles, focused on the needs of large privately-held real estate firms . He also was
                involved in acquisition, divestiture, and advisory assignments with public real estate
                companies.

                Nations Bank (now Bank of America) 1997-2000
                Real Estate Executive
                Managed $3 billion commercial real estate portfolio for six Florida offices.

                Barnett Bank of Florida, Inc.
                1992-1997 Director of Commercial Real Estate
                Chairman of the bank's Community Development Corpora lion, Vice Chairman and
                director of Main American Capital, a mortgage banking joint venture involving
                commercial real estate loan securitization and a member of the bank's seven member
                executive loan committee, which reviewed and approved all bank credits from $25
                million to $200 million. Fo1med Barnett Realty Partners, a m01tgage banking and real
                estate investment bank, which represented Salomon Brothers and other institutional
                capital providers as Florida correspondents.
                Managed the bank's real estate syndication activities, and worked with Barnett's larger
                real estate clients to provide innovative capital raising solutions. Overall portfolio
                responsibilities ranged from $6 to $10 bi Ilion.

                PNC Bank
                1983-1992 Senior Vice President
                Led the bank's national construction lending group and supporting the international
                division on select overseas real estate transactions.

                Greensburg Savings (Greensburg, PA) 1979-1982
                Director of Lending
                Oversaw all aspects of the enterprise related to lending, appraisals, collections,
                servicing, branch lending, residential and commercial lending.

                Barnett Mo1tgage Trust and Barnett Mortgage Companies 1973-1979
                Originated commercial loans, later managed troubled assets. Ran residential bank
                loan production for the state of Florida.

                P.H. Craig & Associates (Chapel Hill, NC) 1971-1973
                Part-time residential and real estate broker while attending graduate school. Qualified as

                expert witness in Federal, State & District of Columbia cow ls.

                Licensed Real Estate Broker, Florida (1999)
                Series 7-Registered Representative, FINRA (2000)
Case 9:18-cv-80176-BB Document 488-9 Entered on FLSD Docket 05/08/2020 Page 6 of 9
                                           CONFIDENTIAL


                      Series 14-Qualified Compliance Officer (20 I 0)
                      Series 24-General Securities Principal, FINRA (2000) Series 63-
                      Uniform Securities Agent, FTNRA (2000)
                      Series 79 - Limited Representative - Investment Banking, FTNRA (2009)

Loan Committee experience includes:

       Real Estate Member of PNC's Senior Loan Committee -1983-1991
       Member of Barnett Bank's Executive Loan Committee - 1992-1997
       Chairman of Main America Capital Loan Committee - 1994-1996
       Chairman of Barnett Realty Partner's Loan Committee -1995-1997


Loan Administration and Policy Experience:

       PNC's Loan Administration and Loan Disbursement Policies and Procedures - 1982-1991. Worked on
       teams that developed loan closing, administration and disbursement policies and procedures

       Barnett's Real Estate lending, appraisal and loan administration procedures and policies - 1992-
       1995. Headed up system-wide effort to create uniform unde1writing, closing and disbursement
       procedures

       BSE Management - 2009-2010. Developed due diligence processes and procedures for
       evaluating bank loan and investment portfolios and risks related thereto.


Additional Background Information:

       Past president of the Council for Sustainable Florida, past chairman of the American Bankers
       Association Real Estate and Finance Committee, and head of the ABA 's environmental task force.

       Vietnam veteran and captain in the U.S. Marine Corps.
Case 9:18-cv-80176-BB Document 488-9 Entered on FLSD Docket 05/08/2020 Page 7 of 9
                                             CONFIDENTIAL


                                          Recent and Active Cases

                     Case Name                                    Case#           Status        Date of
                                                                                              Engagement
Rachele Cibula, on behalf of herself; and James          2015CA010910             Active     2019
Montesi, Belkis Velazquez, and Nestor Mato, on
behalf of themselves and all others similarly situated
Jenkins vs. Wells Fargo                                  CC-02-2017-C-12          Settled    2017
Bazarian International Financial Associates, L.L.C,      l: l 3-cv-01981-BAH      Went to    2017
Plaintiff v. Desarrollos Aerohotelco, CA., et al,.                                Trial
Defendants
MVB Bank, Inc., c/o Dovenmuehle Mortgage,                16-P-162-3               Settled    2017
Plaintiff v. John Garvin; and Julie Garvin,
Defendants. Julie Garvin, Third-Party Plaintiff, v.
Dovenmuehle M01igage, Inc., A Delaware
Corporation, Third-Party Defendant.
Southern Fiber adv. Bank of America, N.A.                Arbitration              Settled    2017
Jeffrey H. Mims, Solely in His Capacity as Trustee       DC-13-14628              Settled    2016
for the Litigation Trust Created in the Color Star
Bankruptcy Case, Plaintiff, v. NexBank Securities,
Inc. d/b/a NexBank Capital Advisors f/k/a BmTier
Advisors
Federal Deposit Insurance Corporation as Receiver        8:20 l 4-cv-00834-SCB-   Settled    2016
for Superior Bank v. George J. Hall, et al.              EAJ
United States of America v. Fred Davis Clark, Jr.        13-10034-CR-JEM (s)      Went to    2015
                                                                                  Trial
Federal Deposit Insurance Co1:poration as Receive        3:12 -CV- 01029PAD       Settled    2015
for R-G Premier Bank v. Victor J. Gian, et al.
Community Bank of Florida v. Vilarino                    10-11257 CA 09           Went to    2014
                                                                                  Trial
Seawalk Investments, LLC, Debtor; U.S.                   3:11-bk-05969OAF         Settled    2013
Bankruptcy Court
Federal Deposit Insurance Corp as receiver of            8:l 3-cv-01124JDW        Settled    2013
Peninsula Bank v. Simon Portnoy, Richard Solano,
Carlo Loricco, et al.
RL Regi Financial, LLC v. Amberleigh, LLC                20 I 0-CA-000751         Settled    2013
Ronald D. Fenn individually, Deborah A. Fenn,
individually, RD&C Management, Inc., Braham
Aggarwal, individually, and Homeowners
Association of Legacy Park, Tnc. v. Regions Dank
.Tomithnn F. Perlmnn, Rsg., as court appointed           120-cv-80486-DTKH        Settled    2013
receiver for Creative Capital Consortium, LLC, et
al. v. Regency Realty Group, Tnc. v. Thomas Weisz,
.l:hu barn .Krnrm;r, Lawrence .Kramer, et al.
NNN Re::ilty Tnvestors, T.LC v. NNN Oak Park             J0-2012-00547865-CU-     S1,;llku   2013
Office                                                   JR-CJC
Case 9:18-cv-80176-BB Document 488-9 Entered on FLSD Docket 05/08/2020 Page 8 of 9
                                            CONFIDENTIAL


Wachovia Bank, N.A. v. James R. Stark, Stuart        C.A. NO .: 2010-CP-23-     Settled   November,
Shaw , et al.                                        507                                  2012
Cuenant v. Baker Hoestetler                          2009-CA-08377-0            Settled   October, 2012
Mercantil Commercebank, N.A. v. Port Mayaca          09-3548 CA                 Settled   September,
Plantation, LLC Camayen Cattle Co., et al.                                                2012
WBCMT 2007-C31 Hazeltine, LLC, a Florida             10-CA-22376                Settled   February, 2012
limited liability company v. Starbury GSA VII,
LLC, a Florida limited liability company, and
Florida Door Solutions Inc., a Florida corporation
United Central Bank v. Standard Property             48-2010-CA-008785          Settled   January, 2012
Development, LLC, et al.
John Simon, Joan Simon, Andreas Kallistros, et al.   C.A. NO.: 2:09-cv-00376-   Settled   February, 2011
v. National City Mortgage Company and National       JES-DNF
City Bank
Martin County Marine Holdings, LLC, a Florid<1       10-1219-CA                 Settled   December,
limited liability company v. Martin County Marine                                         2010
Corp., et al.
Case 9:18-cv-80176-BB Document 488-9 Entered on FLSD Docket 05/08/2020 Page 9 of 9
                                             CONFIDENTIAL



                                         Documents Considered

  •   Trans Union consumer credit report dated May 21, 2013.
  •   SEC form 1Ok for fiscal year ending December 31, 2016 for one main holdings Inc.
  •   Business wire report dated September 29, 2016 “Springleaf Financialis now One Main”.

  •   Wikipedia report on One Main Financial - not dated.

  •   Bank rate report with financial personal loans: 2019 review.

  •   One Main Financial personal loans - review/bank rate.

  •   One Main Financial personal loans dated November 22, 2019.

  •   The simple dollar review of One Main Financial loans dated November 20, 2019.

  •   Dave Kleiman's 2011 and 2012 tax returns.

  •   Dave Kleiman’s IRS account transcripts.

  •   Federal poverty guidelines for 2010.




                                                                     April 10, 2020

        William R. Nicholson                                             Date
